                    Case 3:18-cv-06777-JD Document 13 Filed 03/29/19 Page 1 of 3



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant PALACIO MISSION BAY, LLC.
 5
 6                              UNITED STATES DISTRICT COURT FOR THE
 7                                NORTHERN DISTRICT OF CALIFORNIA
 8                                                      Case No. 18-cv-06777-JD
     PETER STROJNIK,                    )
 9                                      )
                          Plaintiff,    )               NOTICE OF MOTION AND MOTION
10                vs.                   )               TO DISMISS AMENDED COMPLAINT
                                        )               PURSUANT TO FED. R. CIV. P.
11                                      )               12(B)(1) AND (6)
     574 ESCUELA, LLC DBA MONTE CRISTO )
12   INN B&B                            )               Date: May 9, 2019
                                        )               Courtroom: 11
13                        Defendant.    )               Time: 10 a.m.
                                        )
14                        Defendant.    )               Hon. James Donato
     __________________________________ )
15
                                                        Complaint filed: November 2, 2018
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Motion and Motion to Dismiss Complaint
                   Case 3:18-cv-06777-JD Document 13 Filed 03/29/19 Page 2 of 3



 1 TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE THAT on May 9, 2019, or as soon thereafter as the matter
 3 may be heard in the Courtroom 11 of the above-entitled court, located at 450 Golden Gate
 4 Avenue, San Francisco, CA 94102, 574 ESCUELA, LLC , (“Defendant”) will and hereby
 5 does move the Court for an Order dismissing the Complaint for lack of standing and failure
 6 to state a claim, pursuant to Fed. R. Civ. P. 12(b)(1) and (6).
 7           This motion is brought on the grounds that Peter Strojnik (“Plaintiff”) lacks sufficient
 8 Article III standing to bring the claims asserted in the complaint and fails to allege
 9 sufficient facts to support standing under the Unruh Act and Disabled Persons Act claims.
10 Additionally, Plaintiff fails to state a claim upon which relief can be granted, and pleads
11 punitive damages for a negligence cause of action, which Defendant requests to be stricken.
12           This motion is based on this Notice of Motion and Motion, the Memorandum of
13 Points and Authorities filed herewith, the pleadings and papers on file herein, and upon
14 such other matters as may be presented to the Court at the time of the hearing, if any.
15                                           Respectfully Submitted,
16                                           STILLMAN & ASSOCIATES
17
18 Dated: March 29, 2019                     By:_____________________
                                                   Philip H. Stillman, Esq.
19                                           Attorneys for defendant 574 ESCUELA, LLC
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                    -1-
                   Case 3:18-cv-06777-JD Document 13 Filed 03/29/19 Page 3 of 3



 1                                      PROOF OF SERVICE
 2           I, the undersigned, certify under penalty of perjury that on March 29, 2019 or as soon
 3 as possible thereafter, copies of the foregoing Motion to Dismiss and Memorandum of
 4 Points and Authorities was served electronically by the Court’s ECF notice to all
 5 persons/entities requesting special notice or otherwise entitled to the same.
 6                                           By: /s/ Philip H. Stillman
 7                                             Attorneys for 574 ESCUELA, LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                   -1-
